        Case 4:19-cv-00217-BSM Document 1 Filed 03/29/19 Page 1 of 10

                                                                                       FILED          ··-
                                                                                    u.s. DISTRICT COURT
                                                                                EASTERN DISTRICT ARKANSAS


                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS    'JAMES
                                 WESTERN DIVISION           er-_ _;;jL.o:::::;~d::I&~~~
RYAN SADDLER




                                                                e•
vs.                                      No. 4:19-cv,sV'/-BS/'4


CRAIG CUSTOM CONSTRUCTION, L.L.C,                                                   DEFENDANTS
and STEPHEN w. CRAIG This case assign
                                  . eel t o o·1stn'ct J d              ·   ~<
                                                                            ~-~-
                               .     '     '


                               and to Magistr~e Judge ·                         •
                                   ORIGlNAL COMPLAINT


       COMES NOW Plaintiff Ryan Saddler by and through his attorneys Blake Hoyt,

Josh West and Josh Sanford of Sanford Law Firm, PLLC, and for his Original Complaint

against Defendants Craig Custom Construction, LLC, and Stephen W. Craig (collectively

"Defendants"), he does hereby state and allege as follows:

                          I.       PRELIMINARY STATEMENTS

       1.     Plaintiff brings this action under the Fair Labor Standards Act, 29 U.S.C. §

201, et seq. ("FLSA") and the Arkansas Minimum Wage Act, Ark. Code Ann. § 11-4-201,

et seq. ("AMWA") for declaratory judgment, monetary damages, liquidated damages,

prejudgment interest, and costs, including a reasonable attorney's fee, as a result of

Defendants' failure to pay Plaintiff overtime compensation for hours worked in excess of

forty (40) per week.

       2.     Upon information and belief, for at least three years prior to the filing of this

Complaint, Defendants have willfully and intentionally committed violations of the FLSA

as described, infra.


                                            Page 1 of 10
                       Ryan Saddler v. Craig Custom Construction, LLC, et al.
                             U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                                         Original Complaint
         Case 4:19-cv-00217-BSM Document 1 Filed 03/29/19 Page 2 of 10




                           II.       JURISDICTION AND VENUE

       3.     This action is brought by Plaintiff against Defendants for violations of the

FLSA, 29 U.S.C. § 201, et seq. and the AMWA, Ark. Code Ann. § 11-4-201, et seq.

       4.     The United States District Court for the Eastern District of Arkansas has

subject matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331 because

this suit raises federal questions under the FLSA.

       5.     The acts complained of herein were committed and had their principal effect

against the named Plaintiff herein within the Western Division of the Eastern District of

Arkansas; therefore, venue is proper within this District pursuant to 28 U.S.C. § 1391.

       6.     This Complaint also alleges AMWA violations, which arise out of the same

set of operative facts as the federal cause of action; accordingly, this state cause of action

would be expected to be tried with the federal claim in a single proceeding. This Court

has pendent jurisdiction over Plaintiff's AMWA claims pursuant to 28 U.S.C. § 1367(a).

                                      Ill.    THE PARTIES

       7.      Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.

       8.      Plaintiff is a resident and citizen of Faulkner County. He was employed by

Defendants within the three years preceding the filing of the Original Complaint.

       9.      At all times material herein, Plaintiff has been entitled to the rights,

protection and benefits provided under the FLSA and the AMWA.

       10.     Defendant Craig Custom Construction, LLC ("Craig Construction"), is an

Arkansas limited liability company, and may receive service of process through its


                                              Page 2 of 10
                        Ryan Saddler v. Craig Custom Construction, LLC, et al.
                                 U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                                             Original Complaint
         Case 4:19-cv-00217-BSM Document 1 Filed 03/29/19 Page 3 of 10




registered agent for service of process, Stephen W. Craig, at 13200 West Markham

Street, Little Rock, Arkansas 72211.

       11.    Upon reasonable information and belief, Defendant Stephen W. Craig

("Craig") is an individual and resident of Pulaski County.

       12.    Defendant Craig is the owner, member, and officer of Craig Construction

       13.    Defendant Craig operates as an employer alongside Craig Construction,

and had the power to hire and fire Plaintiff, supervised Plaintiff's work and determined

Plaintiff's work schedule, duties and tasks, and made decisions regarding Plaintiff's pay,

or lack thereof.

       14.    Defendant Craig Construction was at all times relevant hereto operated as

a single joint enterprise by and with Defendant Craig, with centralized policies, particularly

regarding pay, being applied to all employees and with unified control and management.

       15.    Defendants acted jointly as "employers" within the meanings set forth in the

FLSA and AMWA, and were, at all times relevant to the allegations in this Complaint, the

employers of Plaintiff.

       16.    Defendants have unified operational control and management, as well as

control over employees, including shared power to supervise, hire and fire, establish

wages and wage policies, and set schedules for their employees through unified

management.

       17.    As a result of this unified operation, control, management, and ownership,

with the authority to establish wages and pay policies, Defendants operated as a single

enterprise.


                                               Page 3 of 10
                          Ryan Saddler v. Craig Custom Construction, LLC, et al.
                                U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                                            Original Complaint
         Case 4:19-cv-00217-BSM Document 1 Filed 03/29/19 Page 4 of 10




       18.      Defendants are and have been engaged in interstate commerce as that

term is defined under the FLSA and the AMWA, and have during each of the three years

preceding the filing of this Complaint had at least two employees that handle, sell, or

otherwise work on goods or materials that have been moved in or produced for interstate

commerce.

       19.      Defendants' annual gross volume of sales made or business done was not

less than $500,000.00 (exclusive of excise taxes at the retail level that are separately

stated) during each of the three calendar years preceding the filing of this Complaint.

       20.      At all relevant times, Defendants continuously employed at least four

employees.

                              IV.     FACTUAL ALLEGATIONS

       21.      Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.

       22.      Defendants own and operate a construction business and provide general

commercial construction, governmental and HUD construction, civil construction, home

building and maintenance for their customers.

       23.      During part of the three years prior to the filing of this lawsuit, Plaintiff

worked for Defendants as an hourly-paid employee.

       24.      Plaintiff's duties included, but were not limited to, selling and fulfilling

contracts for third parties for jobs such as demolition, erosion control, grading, site

concrete, paving and all manners of excavation and site preparation. In addition to those

duties, Plaintiff was also responsible for operating equipment and providing manual labor

at job sites.
                                             Page4of10
                        Ryan Saddler v. Craig Custom Construction, LLC, et al.
                              U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                                          Original Complaint
        Case 4:19-cv-00217-BSM Document 1 Filed 03/29/19 Page 5 of 10




       25.        When Plaintiff was responsible for providing manual labor at a job site, he

was to be paid $18.00 per hour.

       26.        Although Plaintiff was paid an hourly rate while performing manual labor on

a job site, Plaintiff was misclassified by Defendants as non-exempt from overtime wages.

       27.        When performing manual labor for Defendant and receiving and hourly

wage, Plaintiff generally worked in excess of forty (40) hours per week throughout his

tenure with Defendants.

       28.        More specifically, Plaintiff regularly worked in excess of fifty (50) hours per

week for Defendants.

       29.        Plaintiff was hired to work for Defendants for a continuous and ongoing

period of time.

       30.        Plaintiff did not share in Defendants' profits when Plaintiff worked as an

hourly employee.

       31.        Defendants made decisions regarding advertising Defendants' business

without the Plaintiff's input or consultation.

       32.        Defendants entered into contracts with their customers and Plaintiff did not

sign contracts with Defendants' customers when Plaintiff worked as an hourly employee.

       33.        Defendants set the prices for their customers without input or negotiation

from Plaintiff.

       34.        Plaintiff did not advertise himself as an independent contractor when he

worked as an hourly employee.

       35.        Defendants made decisions on what new business to pursue or take without

the input of Plaintiff.
                                               Page 5 of 10
                          Ryan Saddler v. Craig Custom Construction, LLC, et al.
                                U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                                            Original Complaint
        Case 4:19-cv-00217-BSM Document 1 Filed 03/29/19 Page 6 of 10




       36.    Plaintiff did not negotiate contracts or prices with Defendants' customers

when Plaintiff worked as an hourly employee.

       37.    Defendants expected Plaintiff to follow Defendants' policies regarding his

employment.

       38.    Defendants assigned tasks to Plaintiff and oversaw his work, and did not

allow Plaintiff independent discretion in carrying out his work.

       39.    Defendants had a practice of not paying and did not pay Plaintiff any

overtime compensation for hours worked in excess of forty (40) per week when Plaintiff

worked as an hourly employee.

       40.    Defendants failed to keep accurate records of Plaintiff's hours worked.

       41.    Plaintiff was entitled to one and one-half (1.5) times his regular rate of pay

for all hours worked in excess of forty (40) in each week.

       42.     It was Defendants' commonly applied practice to not pay Plaintiff for all of

the hours during which he was performing labor for Defendants.

       43.    At all relevant times herein, Defendants have deprived Plaintiff of an

overtime premium for all of the hours he worked in excess of forty (40) hours in a week.

       44.    Defendants knew, or showed reckless disregard for whether, the way they

paid Plaintiff violated the FLSA and the AMWA.

                         V.       FIRST CLAIM FOR RELIEF-FLSA

       45.    Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully incorporated herein.




                                           Page 6 of 10
                       Ryan Saddler v. Craig Custom Construction, LLC, et al.
                              U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                                          Original Complaint
        Case 4:19-cv-00217-BSM Document 1 Filed 03/29/19 Page 7 of 10




       46.    29 U.S.C. § 207 requires employers to pay employees one and one-half

(1.5) times the employee's regular rate for all hours that the employee works in excess of

forty (40) per week. 29 U.S.C.S. § 207 (LEXIS 2013).

       4 7.   Defendants failed to pay Plaintiff a lawful overtime premium of one and one-

half (1.5) times his regular rate for all hours worked over forty (40) hours per week, despite

his entitlement thereto.

       48.    Defendants' conduct and practice, as described above, have been and are

willful, intentional, unreasonable, arbitrary and in bad faith.

       49.    By reason of the unlawful acts alleged herein, Defendants are liable to

Plaintiff for, and Plaintiff seeks, unpaid overtime wages, liquidated damages, pre-

judgment interest, and costs, including a reasonable attorney's fee, as provided by the

FLSA for all violations which occurred within the three years preceding the filing of this

Complaint, plus periods of equitable tolling.

       50.    Alternatively, should the Court find that Defendants acted in good faith in

failing to pay Plaintiff as provided by the FLSA, Plaintiff is entitled to an award of

prejudgment interest at the applicable legal rate.

                      VI.    SECOND CLAIM FOR RELIEF-AMWA

       51.    Plaintiff repeats and re-alleges all previous paragraphs of this Complaint as

though fully incorporated in this section.

       52.    Plaintiff asserts this claim for damages and declaratory relief pursuant to

theAMWA.

       53.    At all relevant times, Defendants were Plaintiff's "employer'' within the

meaning of the AMWA.
                                            Page 7 of 10
                       Ryan Saddler v. Craig Custom Construction, LLC, et al.
                             U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                                         Original Complaint
           Case 4:19-cv-00217-BSM Document 1 Filed 03/29/19 Page 8 of 10




       54.     Arkansas Code Annotated §§ 11-4-210 and 211 require employers to pay

all employees a minimum wage for all hours worked up to forty (40) in one week and to

pay one and one-half (1.5) times regular wages for all hours worked over forty (40) hours

in a week, unless an employee meets the exemption requirements of 29 U.S.C. § 213

and accompanying Department of Labor regulations.

       55.     Despite the entitlement of Plaintiff to overtime payments under the AMWA,

Defendants failed to pay Plaintiff a lawful overtime rate of one and one-half (1.5) times

his regular rate of pay for all hours worked over forty (40) in each one-week period.

       56.     Defendants' conduct and practices, as described above, were willful,

intentional, unreasonable, arbitrary and in bad faith.

       57.     By reason of the unlawful acts alleged herein, Defendants are liable to

Plaintiff for, and Plaintiff seeks, monetary damages, liquidated damages, and costs,

including a reasonable attorney's fee, as provided by the AMWA for all violations which

occurred within the three years preceding the filing of this Complaint, plus periods of

equitable tolling.

       58.     Alternatively, should the Court find that Defendants acted in good faith in

failing to pay Plaintiff as provided by the AMWA, Plaintiff is entitled to an award of

prejudgment interest at the applicable legal rate.

                             VII.    PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiff Ryan Saddler respectfully prays as

follows:

       A.      That Defendants be summoned to appear and answer this Complaint;


                                           Page 8 of 10
                       Ryan Saddler v. Craig Custom Construction, LLC, et al.
                             U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                                         Original Complaint
          Case 4:19-cv-00217-BSM Document 1 Filed 03/29/19 Page 9 of 10




      B.       That Defendants be required to account to Plaintiff and the Court for all the

hours worked by Plaintiff and all monies paid to him;

      C.       A declaratory judgment that Defendants' practices alleged herein violate the

FLSA and attendant regulations at 29 C.F.R. §516 et seq.;

      D.       A declaratory judgment that Defendants' practices alleged herein violate the

AMWA and the related regulations;

       E.      Judgment for damages for all unpaid overtime wage compensation owed to

Plaintiff under the FLSA and attendant regulations at 29 C.F.R. §516 et seq.;

       F.      Judgment for damages for all unpaid overtime wage compensation under

the AMWA and the related regulations;

       G.      Judgment for liquidated damages pursuant to the FLSA and attendant

regulations at 29 C.F.R. §516 et seq., in an amount equal to all unpaid overtime

compensation owed to Plaintiff during the applicable statutory period;

       H.      Judgment for liquidated damages pursuant to the AMWA and the relating

regulations;

       I.       For a reasonable attorney's fee, costs, and pre-judgment interest; and

       J.       Such other and further relief as this Court may deem necessary, just and

proper.




                                             Page 9of 10
                        Ryan Saddler v. Craig Custom Construction, LLC, et a/.
                              U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                                          Original Complaint
Case 4:19-cv-00217-BSM Document 1 Filed 03/29/19 Page 10 of 10




                                          Respectfully submitted,

                                          PLAINTIFF RYAN SADDLER

                                          SANFORD LAW FIRM, PLLC
                                          One Financial Center
                                          650 South Shackleford, Suite 411
                                          Little Rock, Arkansas 72211
                                          Telephone: (501) 221-0088
                                          Facsimile: ( 8 8 8 ~ .
                                               ~                     _/



                                          Blake Hoyt
                                          Ark. Bar No. 2014252
                                          blake sanfordlawfirm.com




                                          Josh
                                          Ark.
                                          josh@sanfordlawfirm.com




                                 Page 10 of 10
            Ryan Saddler v. Craig Custom Construction, LLC, et al.
                  U.S.D.C. (E.D. Ark.) Case No. 4:19-cv-_
                              Original Complaint
